ACCEPTED
                                                                                        01-15-00161-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  8/12/2015 10:18:55 AM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK

                              No. 01-15-001610-CV

                                                                       FILED IN
                                                                1st COURT OF APPEALS
                        IN THE COURT OF APPEALS                     HOUSTON, TEXAS
                     FOR THE FIRST JUDICIAL DISTRICT            8/12/2015 10:18:55 AM
                            HOUSTON, TEXAS                      CHRISTOPHER A. PRINE
                                                                         Clerk


    CAMILLO MARTINEZ O/B/O DECEASED, YOLANDA MARTINEZ,
                        APPELLANT

                                        V.

           NABELL “BILL” ARAFAT D/B/A TEXAS CAR STEREO,
                            APPELLEE


                  Appealed from the 270th Judicial District Court
                              Harris County, Texas
                     Trial Court Cause No. 2011-44754-A


                  APPELLANT’S NOTICE OF CHANGE OF
                   FIRM ASSOCIATION AND ADDRESS

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      COMES NOW, Appellant, Camillo Martinez o/b/o Deceased, Yolanda

Martinez, and pursuant to Tex. R. App. P. 6.1(c), files his Notice of Change of

Counsel’s Firm Association and Address and would respectfully show as follows:

      Counsel for Respondent has changed his firm association and contact

information. Henceforth, notices and correspondence to Mr. Joshua R. Leske,

Appellant’s attorney of record should be directed as follows:


                                         1
Husain Law + Associates, P.C
Mr. Joshua R. Leske
5858 Westheimer Rd., Suite 400
Houston, Texas 77057
Phone: (713) 621-8900
Fax: (713) 621-8909
Email: jleske@hlalawfirm.com




                 Respectfully submitted,

                 HUSAIN LAW + ASSOCIATES, P.C.

                 By: /s/ Joshua R. Leske
                        Joshua R. Leske
                        State Bar No. 24060162
                        5858 Westheimer Rd., Suite 400
                        Houston, Texas 77057
                        (713) 621-8900 telephone
                        (713) 621-8909 facsimile
                        jleske@hlalawfirm.com

                 COUNSEL FOR APPELLANT




                    2
                CERTIFICATE OF ELECTRONIC SERVICE

       I certify that on August 12, 2015, at approximately 10:20 a.m., I served a
copy of Appellant’s Notice of Change of Counsel’s Firm Association and Address
on the party(s) listed below by electronic service concurrently with the electronic
filing of the document. The electronic transmission was reported as complete. My
e-mail address is jleske@hlalawfirm.com.

Via E-Filing & E-Service

Mr. Troy Williams
Ms. Robin Blanchette
Germer PLLC
333 Clay Street, Suite 4930
Houston, Texas 77002

Via E-Filing & E-Service

Mr. Joseph Heard
Heard & Medack, PC
9494 Southwest Freeway, Suite 700
Houston, Texas 77074


                                                   /s/ Joshua R. Leske
                                                   Joshua R. Leske




                                        3